Exhibit 10.15

INVESTMENT MANAGEMENT AGREEMENT

This Investment Management Agreement (“Agreement”) is entered into this 27th day
of December, 2005, between Harbor Point Re Limited (“Company”) and Pacific
Investment Management Company LLC, a Delaware limited liability company
(“Manager”), with reference to the following facts:

WHEREAS, the Company has an investment portfolio consisting of certain
securities which, together with all additions, substitutions and changes, is
referred to in this Agreement as the “Account;” and

WHEREAS, the Company desires to retain the Manager as its investment counsel and
to grant to the Manager the authority to manage the Account and the Manager is
agreeable to managing the Account, upon the terms and conditions hereinafter set
forth,

NOW, THEREFORE, it is agreed as follows:

 

1. Retention as Manager

The Company hereby retains the Manager to provide investment management services
with respect to the Account’s assets described in Exhibit “A” attached hereto
and those other assets which may from time to time be transferred to the
Manager’s control upon the terms and conditions set forth herein, and the
Manager hereby accepts the retention and agrees to provide such investment
management services.

 

2. Assets Transferred to the Account

The Company will determine what assets will be transferred to or from the
Account from time to time. The Company shall notify the Manager, in writing, of
its determinations in this regard.

 

3. Management of Assets

The Manager shall manage all assets held in the Account. For this purpose, and
subject only to the specific limitations made part of this Agreement from time
to time, the Manager shall have full investment authority and discretion and may
purchase, sell, generally deal in or exchange assets (including securities,
shares of open-end investment companies and other property relating to the
Account) for the Account as it shall determine; however, the Manager shall not
act as custodian of the assets held in the Account.

Section I:

 

  x Yes, futures and options authority has been granted in accordance with
Appendix A, and Appendix A is hereby incorporated into this Agreement (defined
terms used therein shall have their respective meanings set forth herein).

or

 

  ¨ No, futures and options authority has not been granted,

LOGO [g76037g96r02.jpg]



--------------------------------------------------------------------------------

Section II:

 

  ¨ Yes, In-Kind Securities will be transferred into the Account in accordance
with Appendix B, and Appendix B is hereby incorporated into this Agreement
(defined terms used therein shall have their respective meanings set forth
herein).

or

 

  x No, the Account will be funded solely with cash.

Section III:

 

  ¨ Yes, authority to invest in PIMCO Funds has been granted in accordance with
Appendix C, and Appendix C is hereby incorporated into this Agreement (defined
terms used therein shall have their respective meanings set forth herein).

or

 

  x No, authority to invest in PIMCO Funds has not been granted.

The Manager further shall have authority to instruct the custodian to: (i) pay
cash for securities and other property delivered to the custodian for the
Account, (ii) deliver securities and other property against payment for such
Account, and (iii) transfer assets and funds to such brokerage accounts as the
Manager may designate for collateral or margin purposes. The Manager shall not
have the authority to cause the Company to deliver securities and other
property, or pay cash to the Manager other than payment of the management fee
provided for in this Agreement.

The Company agrees that Manager shall be solely responsible for voting all
proxies related to assets in the Account. The Manager shall maintain a record of
how the Manager voted and such record shall be available to the Company upon its
request. It is further understood that Manager need not and is not required to
accept any direction concerning the voting of proxies from the Company. The
right of Manager to vote proxies shall continue until the earlier of the
termination of the Agreement or such time as the Company specifically revokes
Manager’s authority to vote proxies and specifically reserves such right to the
Company or to another.

 

4. Investment Guidelines

The Company shall supply the Manager with such information as the Manager shall
reasonably require concerning the Account’s tax position, liquidity requirements
and other information useful in developing investment objectives. The investment
guidelines agreed to by Manager and the Company as of the date of this Agreement
are set forth on Exhibit “B” hereto. Manager is authorized on behalf of the
Account to enter into agreements and execute any documents required to make
investments pursuant to the investment guidelines attached as Exhibit B hereto,
as such exhibit may be amended from time to time,

The guidelines may be changed by the written agreement of the parties. The
Manager shall be entitled to rely upon oral and written clarifications,
supplements and modifications to the investment guidelines from the Company.
Reasonable interpretations of the investment guidelines made in good faith by
the Manager shall be binding upon the parties. The Manager shall use its best
efforts in managing the Account to attain such objectives. The Company
understands and agrees that the Manager does not guarantee or represent that any
investment objectives will be achieved.

 

Page 2

LOGO [g76037g96r02.jpg]



--------------------------------------------------------------------------------

If the custodian enters into securities lending transactions on behalf of the
Company, the Company or the custodian shall be responsible for ensuring that the
securities or other assets in the Account are available for sale at all times.
The Company or the custodian shall be liable for any loss resulting from the
sale by the Manager of a security that is not available in the Account for
settlement as a result of such securities lending transactions. Subject to the
Manager’s applicable standard of care as set forth in Section 16 of this
Agreement, to the extent that the Manager initiates any securities lending
transactions, the Manager shall be responsible for ensuring that the securities
involved in such transactions are available to settle any trades initiated by
the Manager.

The Company represents and warrants that it is a “qualified institutional buyer”
(“QIB”) as defined in Rule 144A under the Securities Act of 1933, as amended,
and will promptly notify the Manager if it ceases to be a QIB.

 

5. Title and use of Custodian Bank

Title to all investments shall be held in the name of the Company, provided that
for convenience in buying, selling and exchanging securities (stocks, bonds,
commercial paper, etc.), title to such securities may be held in the name of the
Account’s custodian bank, or its nominee, which bank shall be selected by the
Company. Neither the Manager nor any parent, subsidiary or related firm shall
take custody or possession of or handle any cash, securities, mortgages or deeds
of trust, or other indicia of ownership of the Account’s investments, or
otherwise act as custodian of such investments, All cash and the indicia of
ownership of all other investments shall be held by the Account’s custodian
bank. The Manager shall not be liable for any act or omission of such custodian
bank.

The Company shall instruct the Account’s custodian bank to (a) periodically
advise the Manager as to the amount of cash or cash equivalents available for
investment in the Account; (b) carry out all investment transactions as may be
directed, in writing, by the Manager; and (c) confirm all completed
transactions, in writing, to the Manager.

The custodian bank shall collect the interest and dividends on the Account’s
investments in its custody and the Manager shall have no responsibility in this
regard,

 

6. Use of Securities Broker

Neither the Manager nor any parent, subsidiary or affiliated firm shall act as a
securities broker with respect to any purchases or sales of securities which may
be made on behalf of the Account, provided that, subject to applicable legal and
regulatory restrictions, this limitation shall not prevent the Manager from
utilizing the services of a securities broker which is a parent or subsidiary
provided such broker provides best execution. Unless otherwise directed by the
Company in writing, the Manager may utilize the service of whatever independent
securities brokerage firm or firms it deems appropriate to the extent that such
firms are competitive with respect to price of services and execution.

The Manager shall not be liable for any act or omission of any securities
brokerage firm or firms designated by the Company or chosen with reasonable
care.

 

Page 3

LOGO [g76037g96r02.jpg]



--------------------------------------------------------------------------------

The Manager shall maintain a log of all transactions placed through all
securities brokerage firms, including the name of the firm, a description of
each transaction (including the amount and the securities involved), the date of
each transaction, and the amount of fees or commissions paid.

 

7. Access to Records and Documents

All records and documents relating to the Account’s investments directed by the
Manager shall be made available for inspection or audit by the Company or by a
qualified public accountant acting on its behalf, at the Manager’s business
offices at any time during normal business hours upon reasonable prior notice.

 

8. Reports by Manager

The Manager shall make such written quarterly and annual reports concerning its
investment management activities as may be requested by the Company.

 

9. Attendance at Meetings

A representative of the Manager shall personally meet with the Company’s
representatives to explain the investment management activities, and any reports
related thereto, as may reasonably be requested by the Company.

 

10. Aggregation of Orders

Provided the investment objectives of the Account are adhered to, the Company
agrees that the Manager may aggregate sales and purchase orders of securities,
commodities and other investments held in the Account with similar orders being
made simultaneously for other accounts managed by the Manager or with accounts
of the affiliates of Manager, if in the Manager’s reasonable judgment such
aggregation shall result in an overall economic benefit to the Account taking
into consideration the advantageous selling or purchase price, brokerage
commission and other expenses. The Company acknowledges that the determination
of such economic benefit to the Account by the Manager represents the Manager’s
evaluation that the Account is benefited by relatively better purchase or sales
prices, lower commission expenses and beneficial timing of transactions or a
combination of these and other factors.

 

11. Unrelated Transactions

The Manager shall devote such part of its time as is reasonably needed for the
services contemplated under this Agreement; provided, however, that this
Agreement shall not prevent the Manager from rendering similar services to other
persons, trusts, corporations or other entities. Nothing in this Agreement shall
limit or restrict the Manager or any of its officers, affiliates or employees
from, as permitted by law, buying, selling or trading in any securities for its
own or their own accounts. The Company acknowledges that the Manager and its
officers, affiliates and employees, and the Manager’s other clients may as
permitted by law at any time have, acquire, increase, decrease, or dispose of
positions in investments which are at the same time being acquired for or
disposed of from the Account. As permitted by law, the Manager shall have no
obligation to acquire for the Account a position in any investment which the
Manager, its officers, affiliates or employees may acquire for its or their own
accounts or for the account of another client, if in the

 

Page 4

LOGO [g76037g96r02.jpg]



--------------------------------------------------------------------------------

sole discretion of the Manager, it is not feasible or desirable to acquire a
position in such investment for the Account.

 

12. Fees

For the services specified in this Agreement, the Company agrees to pay fees as
set forth in Exhibit “C” hereto and made a part hereof, for each calendar
quarter during the term hereof commencing on January 3, 2006, 2005, and
continuing thereafter for each such calendar quarter based on a statement for
such fees submitted to the Company, and the Company agrees to remit payment
promptly.

The Company acknowledges and agrees that, for performance analysis purposes, the
performance inception date of this Account is January 31, 2006, 2005.

 

13. Assignment

In accordance with Sections 205(a)(2) and 205(a)(3) of the Investment Advisers
Act of 1940, no assignment of this Agreement shall be made by the Manager
without the consent of the Company.

The Manager may delegate portfolio management duties to its affiliates and may
share such information as necessary to accomplish these purposes. In all cases,
the Manager shall remain liable as if such services were provided directly. No
additional fees shall be imposed for such services except as otherwise agreed.

 

14. Notices

Any written notice required by or pertaining to this Agreement shall be
personally delivered to the party for whom it is intended, at the address stated
below, or shall be sent to such party by prepaid first class mail or facsimile.

 

   Harbor Point Re Limited

If to the Company:

   The Belvedere Building    69 Pitts Bay Road, Pembroke HM 08    Hamilton,
Bermuda    Fax:441-296-1827    Attention: Mr, John Berger    Pacific Investment
Management Company LLC

If to the Manager:

   840 Newport Center Drive    Newport Beach, CA 92660    Fax: 949-720-1376   
Attention: Chief Legal Officer    cc: Scott Millimet

 

15. Term

This Agreement shall be effective as of the date hereof, and shall continue on a
month-to-month basis thereafter until terminated. Either party may terminate
this Agreement at the end of a

 

Page 5

LOGO [g76037g96r02.jpg]



--------------------------------------------------------------------------------

particular month by giving thirty (30) days’ advance notice to the other party.
Notwithstanding the foregoing, the Company may terminate the authority of the
Manager to manage the Account at any time, such termination to be effective as
of the effective date of notice thereof to the Manager, but the Manager shall be
entitled to the fees payable hereunder for thirty (30) days thereafter.

 

16. Liability

The Manager shall not be liable to the Company for the acts or omissions of any
other fiduciary or other person respecting the Account. The Manager shall not be
liable to the Company for any losses or damages of the Company except those
resulting from the gross negligence, willful misconduct or intentional
misfeasance of the Manager. Nothing in this Agreement shall in anyway constitute
a waiver or limitation of any rights which may not be so limited or waived in
accordance with applicable law. Without limiting the generality of the
foregoing, the Manager will not be liable for any indirect, special, incidental
or consequential damages.

The Manager is expressly authorized to rely upon any and all instructions,
approvals and notices given on behalf of the Company by any one or more of those
persons designated as representatives of the Company whose names, titles and
specimen signatures appear in Exhibit “D” attached hereto. The Company may amend
such Exhibit D from time to time by written notice to the Manager. The Manager
shall continue to rely upon these instructions until notified by the Company to
the contrary.

The Manager shall not be deemed to have breached this agreement or the
investment guidelines in connection with fluctuations arising from market
movements and other events outside the control of the Manager.

 

17. Confidential Information

The Manager shall maintain the strictest confidence regarding the business
affairs of the Account. Written reports furnished by the Manager to the Company
shall be treated by the Company and the Manager as confidential and for the
exclusive use and benefit of the Company except as disclosure may be required by
applicable law.

 

18. Representations and Agreements of the Company

The Company represents to the Manager that the Company has all necessary power
and authority to execute, deliver and perform this Agreement and all
transactions contemplated hereby, and such execution, delivery and performance
will not violate any applicable law, rule, regulation, governing document (e.g.,
Certificate of Incorporation or Bylaws), contract or other material agreement
binding upon the Company. If Appendix A and/or Appendix B are applicable, the
Company makes the acknowledgments, representations and warranties as are set
forth therein.

The Company represents that the assets of the Account do not constitute assets
of (a) an employee benefit plan (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 (“ERISA”)), whether or not subject to
Title I of ERISA; (b) a plan described in Section 4975(e)(l) of the Internal
Revenue Code; or, (c) an entity whose underlying assets are assets of a plan
described in (a) or (b) by reason of such plan’s investment in the entity.

 

Page 6

LOGO [g76037g96r02.jpg]



--------------------------------------------------------------------------------

19. Delivery of Part II of Form ADV

Concurrently with the execution of this Agreement, the Manager is delivering to
the Company a copy of Part II of its Form ADV, as revised, on file with the
Securities and Exchange Commission. The Company acknowledges receipt of such
copy.

 

20. Special Termination Rights

Notwithstanding anything in Section 15 to the contrary, the Company may
terminate this Agreement without penalty within five (5) business days of its
execution of this Agreement by giving written notice to such effect to the
Manager within such five (5) business day period.

 

21. Miscellaneous

The Company agrees that it shall promptly notify the Manager (i) of any changes
regarding the information about itself in this Agreement, or (ii) if any of the
Company’s representations or warranties in Section 18 hereof are no longer true
or completely accurate.

This Agreement may be amended at any time but only by the mutual agreement of
the parties, in writing.

This Agreement shall be construed and interpreted in accordance with the laws of
the State of California.

This Agreement constitutes the entire agreement between the parties and
supersedes in their entirety all prior agreements between the parties relating
to the subject matter hereof.

This Agreement shall be executed in two counterparts, each of which shall be
considered to be an original.

EXECUTED on the date first above written.

PACIFIC INVESTMENT MANAGEMENT COMPANY LLC

By:  

/s/ James F. Muzzy

    Name: Title:  

James F. Muzzy

Managing Director

   

HARBOR POINT RE LIMITED

 

By:  

/s/ John Berger

Name:   John Berger Title:   President

 

Page 7

LOGO [g76037g96r02.jpg]